Citation Nr: 0432321	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  01-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a urethroplasty.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left foot bunionectomy with 
recurrence of hallux valgus.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran had active duty with the United States Army from 
May 1962 to May 1964, and two periods of active duty with the 
United States Navy from August 1967 to May 1969 and August 
1971 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a June 2000 rating decision, the RO denied an increase in 
the veteran's service-connected residuals of a bunionectomy, 
currently rated at 10 percent disabling.  In a March 2002 
rating decision, the RO denied an increase in the veteran's 
service-connected residuals of a urethroplasty, currently 
rated at 20 percent disabling.  The veteran appealed both 
decisions.

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge sitting at the RO in August 
2004.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his August 2004 hearing, the veteran stated that his 
service-connected residuals of a bunionectomy had worsened.  
He stated that he limped, had trouble walking, and that he 
would be leaving his job because of foot pain.  His most 
recent VA orthopedic examination was in February 2000.  

In regards to the service-connected residuals of a 
urethroplasty, the veteran's last VA examination was in 
August 2001.  Since that date, the veteran experienced a 
worsening of his condition that resulted in a urethrotomy and 
cystoscopy.  The Board thus finds that current examinations 
are necessary to obtain more accurate assessments of the 
nature and severity of the veteran's service-connected 
disabilities.  38 U.S.C.A. § 5103A(d); see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997). 

Moreover, the VCAA and its implementing regulations require 
VA to notify the claimant and the claimant's representative, 
if any, of any information, and evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  

As part of that notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a).  VA has 
promulgated regulations implementing the statute, whereby it 
has undertaken to request that claimants submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Aside from a June 2003 phone call, the veteran has 
not received this required notice for his claims.

Therefore, the Board finds that additional development is 
necessary before deciding this appeal, and remands the case 
for the following action: 

1.  The AMC or RO should provide the 
veteran with notice regarding his claims 
for a disability rating in excess of 20 
percent for residuals of a urethroplasty 
and a disability rating in excess of 10 
percent for residuals of a bunionectomy, 
in accordance with 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The AMC or RO 
should take the necessary steps to obtain 
records of treatment reported in response 
to the notice.

2.  The AMC or RO should afford the 
veteran an examination to determine the 
current severity of his service-connected 
residuals of a urethroplasty.  The claims 
folder should be available for review by 
the examiner.  The examiner should 
express an opinion as to whether the 
veteran's disability causes urine 
leakage, frequency, or obstructed voiding 
that

a)  requires the wearing of 
absorbent materials which must be 
changed 2 to 4 times per day;

b)  requires the use of an appliance 
or the wearing of absorbent 
materials which must be changed more 
than 4 times per day;

c)  causes daytime voiding intervals 
of less than one hour, or; awakening 
to void five or more times per 
night; or

d)  causes urinary retention 
requiring intermittent or continuous 
catherization.

3.  The AMC or RO should afford the 
veteran an orthopedic examination to 
determine the current severity of his 
service-connected left foot disability.  
The claims folder should be available for 
review by the examiner.  The examiner 
should report the veteran's current 
employment, if any.  The examiner should 
express an opinion as to whether the 
service-connected left foot disability 
causes marked interference with 
employment, or precludes gainful 
employment.  The examiner should also 
express an opinion as to whether the 
service-connected residuals are moderate, 
moderately severe, or severe.  The 
examiner should provide a rationale for 
the opinions.

4.  The AMC or RO should then re-
adjudicate the claim, and, if it remains 
denied, issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

